Citation Nr: 1116190	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-21 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Deborah G. Kohl, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, the Veteran testified at a personal videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 


FINDING OF FACT

Although the Veteran experienced in-service noise exposure, the record reflects no competent medical evidence of bilateral hearing loss for 6 years after service, and the only competent opinion addressing the question of whether there exists a medical nexus between any in-service noise exposure and the current bilateral hearing loss weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2008, prior to the date of the issuance of the appealed September 2008 rating decision.

The Board further notes that, in the June 2008 letter, the Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's August 2008 and December 2009 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the February 2011 hearing and various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claim for service connection for bilateral hearing loss is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Hearing Loss

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent. 38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Analysis

The Veteran asserts that his exposure to loud noise while in service has caused the claimed hearing loss.  Service treatment records are silent as to complaints, findings, or diagnoses pertaining to hearing loss.  

His reported June 1967 induction examination recorded normal hearing as shown by audiometric testing in June 1967 that revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
0
LEFT
15
10
0
15
5

Audiometric testing in January 1969 that revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

His reported February 1970 separation examination recorded normal hearing as shown by audiometric testing in February that revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
n/a
25
LEFT
20
20
0
n/a
20

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A September 1975 private treatment note indicated that the Veteran had thick fluid in his right ear.  The diagnosis was otitis.

A February 1978 treatment note indicated that the Veteran's "ears were blocked".

An April 2007 private audiogram revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
60
85
90
LEFT
40
35
30
75
85

In a November 2007 letter, a private physician noted that he performed a right postauricular mastoidectomy and tympanotomy on the Veteran in June 1976 because of cholesteatoma involving his mastoid and middle ear.  The physician noted that the Veteran "always had a moderate hearing loss in the right ear and at the time of his mastoidectomy his hearing in his left ear was essentially normal".  Over the years the Veteran had developed progressively decreasing hearing partly due to a sensorineural hearing deficit on both ears and some of it due to a conductive component in the left ear which was probably otosclerotic fixation of the left stapes bone.  A current audiogram showed mixed hearing loss in both ears.

The Veteran underwent a VA examination in August 2008.  The examiner noted that in-service hearing examinations on January 1969, June 1969, and February 1970 indicated hearing within normal limits.  The Veteran reported working on a personnel carrier driver which was very close to a machine gun when he served in Vietnam.  He reported regular exposure to gunfire and explosives.  After the service, he worked as an autotech unit with exposure to engines and power tools.  He had a history in the late 1970's of a perforated ear drum in the right ear, a cholesteatoma in the right ear, mastoid surgery in the right ear.  He also had a positive history for ear infections.

Audiometric testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
55
90
95
LEFT
45
40
50
80
85

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  

The diagnosis was a mild sloping to profound mixed hearing loss in the right ear and a mild sloping to severe sensorineural hearing loss in the left ear.  The examiner concluded that due to the mixed nature of his hearing loss and significant middle ear pathology, opinion about etiology of hearing loss was deferred to an ear nose and throat specialist.

The Veteran underwent a VA examination in December 2009.  The examiner noted that the Veteran's noise exposure during his service was conceded.  He underwent a right mastoidectomy and tympanotomy in June 1976 for "cholestiatoma."  Another cholestiatomsa was found in the left ear in December 2008 and a mastoidectomy and tympanotomy was performed in January 2009.  The Veteran reported having problems with his ear drums shortly after service in Vietnam.  He had some history of some noise exposure while he was working as a mechanic and also recreationally he was a member of a riding gun club until the age of 45 but he stated that he wore hearing protection when shooting.  The examiner noted that the Veteran was released from service in 1970 and began seeing a private otolaryngologist in 1976 who diagnosed him with cholestiatoma.  He was also found at the time to have otosclerosis and fixation of the right stapedial foot plate.   He had moderate hearing loss in his right ear in 1976 and his left ear was essentially normal.  The examiner summarized that the Veteran had a diagnosis of bilateral hearing loss and tinnitus and was status post mastoidectomies and tympanoplasties in both ears.  When reviewing the claims file, the Veteran had normal hearing examinations in January 1969, June 1969, and February 1970.  He was not seen for hearing loss until 1976 when he was diagnosed with a cholestiatoma in his right ear and had subsequent surgery in that ear.  Cholestiatoma was later diagnosed in 2008 in his left ear.  The Veteran was not seen for infections while he was in the service and did not indicate that he had a history of chronic infections.  The examiner determined that it was less likely than not that the hearing loss was the result of military noise exposure.  The examiner noted that the Veteran had normal hearing tests at his discharge physical and was later diagnosed with cholestiatomas in both ears, which would contribute to his hearing loss.  He also had a diagnosis of otosclerosis in both ears.  This condition is not associated with military noise exposure but would explain the hearing loss.

Considering the claims for service connection for bilateral hearing loss in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As indicated above, the post-service evidence supports a finding of current hearing loss to an extent recognized as a disability as defined by 38 C.F.R. § 3.385.  Hence, current disability in connection with this claim is shown.  However, this claim must be denied because there is no competent evidence whatsoever that there exists a nexus between bilateral hearing loss disability and the Veteran's active service.  

As noted above, there is no evidence of complaints, findings, or diagnoses pertaining to bilateral hearing loss during service or for many years after service discharge.  The Board points out that passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the only opinion addressing the etiology of the Veteran's bilateral hearing loss weighs against the claim.  The December 2009 VA examiner reviewed the Veteran's complaints and description of noise exposure, both during and after service, and the medical evidence in the claims file.  However, after examining the Veteran, the examiner concluded that the Veteran's hearing loss was not incurred in or related to service.  This opinion constitutes the only competent opinion to address the relationship between the Veteran's current bilateral hearing loss and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion-i.e., one that, in fact, establishes a relationship between bilateral hearing loss and service. 

While in his November 2007 letter the private physician noted that the Veteran "always had a moderate hearing loss in the right ear", the evidence of record demonstrates that the Veteran did not have recognized hearing loss until 1976.  Specifically, the June 1967 entrance examination, January 1969 examination and February 1970 separation examination all showed normal hearing.

Additionally, the December 2009 VA examiner noted that the Veteran's non-service related cholestiatomas and otosclerosis in both ears would contribute to his hearing loss.  

VA must consider all favorable lay evidence of record. 3 8 USCA § 5107(b); Caluza, 7 Vet. App. 498.  The Board has accordingly considered the lay evidence offered by the Veteran in the form of his correspondence to VA and testimony in which the Veteran asserted his belief that his claimed hearing loss was related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, there is no medical opinion of record showing a relationship between any current hearing loss and the Veteran's military service.  

Based on the evidence above the Board finds the criteria for service connection for bilateral hearing loss are not met.  Accordingly, the claim must be denied. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


